This is a proceeding by which it was sought to prohibit the defendant superior court from proceeding further with the trial of an action entitled Daniel W. Daniels v. City of Venice et al., pending in that court. That action was one in which the plaintiff Daniels sought to obtain a decree of injunction to prevent the city of Venice and its officers from submitting to the electors of the city at the general election to be held therein on the eighth day of April, 1918, a question relating to the prohibition of the sale of alcoholic liquors in that city.
The defendants having filed their answer to the petition and made their return to the alternative writ theretofore issued, the matter was submitted for decision on the twenty-ninth day of March, 1918. Later, on that same day, the justices of this court, being of the opinion that the court did not have before it facts sufficient for an appropriate decision upon the merits, ordered that the restraining order theretofore issued in this case be modified to this effect: That the defendants be permitted to make findings of fact in the case of Danielsv. City of Venice et al., and to make an amended return showing the said findings of fact.
No amended return has been made and the day of election in the city of Venice has passed. We may safely presume that there was no injunction against the submission of said question to the voters upon the subject above mentioned, and that the election has been held. Under these circumstances it is manifest that this has become a moot case and that no useful purpose can be subserved by its further prosecution. For these reasons, it is ordered that the alternative writ be discharged, and this proceeding is hereby dismissed. *Page 759